DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levchick et al. (2015/0004343) in view of Tai et al. (9321912).
 	Levchick et al. discloses a cable end ([0002]), the cable end comprising an electrically insulating layer obtained from a composition comprising: a polymer matrix which is constituted by one or more synthetic rubbers ([0020]); a metal hydroxide as a metallic filler, the metal hydroxide being present in the composition in a manner such that the parts by weight (pbw) of metal hydroxide is greater than 
 	Levchick et al. does not disclose the composition comprising a plasticizer (re claim 1).  Tai et al. discloses a composition comprising a plasticizer which is a silicone oil (re claims 13-14).  It would have been obvious to one skilled in the art to include a silicone oil in the composition of Levchick et al. as a process aid as taught by Tai et al.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Levchick et al. in view of Tai et al. as applied to claim 1 above, and further in view of Oulie et al. (2007/0255011).
 	Oulie et al. discloses an EPDM, wherein the EPDM comprises between 15 and 85 pbw of ethylene motifs per 100 pbw of the EPDM and 2-15 pbw of diene motifs per 100 pbw of the EPDM (see claim 5, of Oulie et al.)  It would have been obvious to one skilled in the art to use an EPDM having between 15 and 85 pbw of ethylene motifs and 2-15 pbw of diene motifs per 100 pbw of the EPDM, as taught by Oulie et al., for the EPDM of Levchick et al. to meet the specific use of the resulting composition.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Levchick et al. in view of Tai et al. as applied to claim 1 above, and further in view of Bates (2014/0166339).
 	Bates discloses a composition comprising a coupling agent (silaned-based, [0025]), wherein the composition comprises between 0.1 and 0.4 pbw of the coupling agent per 100 pbw of the composition.  It would have been obvious that depending on the specific use of the resulting composition, one skilled in the art would use an amount between 0.1 and 0.4 pbw of the coupling agent per 100 pbw of the composition, as taught by Bates, in the composition of Levchick et al.
Claims 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (2014/0186622) in view of Nakashima et al. (2013/0280459).
 	Kudo et al. discloses a cable end comprising an electrically insulating layer obtained from a composition ([0054], electric wire cable coated with the resin composition, and a coated cable would comprise a cable end comprising an insulating layer), the composition comprising: a polymer matrix, the polymer matrix being constituted by one or more synthetic rubbers ([0042]), a metal hydroxide, which is the only metallic filler of the cable end, as a metallic filler, the metal hydroxide being present in the composition in a manner such that the parts by weight (pbw) of the metal hydroxide is greater than the pbw of the polymer matrix per hundred pbw of the composition ([0039], 190 pbw of the metal hydroxide and 100 pbw of the synthetic resin), and a coupling agent ([0048]) between the polymer matrix and the metal hydroxide.
 	Kudo et al. does not disclose the composition comprising a plasticizer.  Nakashima et al. discloses a composition comprising a plasticizer ([0056]).  It would have been obvious to one skilled in the art to include the plasticizer as taught by Nakashima in the composition of Kudo et al. to impart excellent workability of the same.  It is noted that since the modified cable end of Kudo et al. comprises structure and material as claimed, it can be configured for electric power transmission.  Furthermore, it has been held that an element is "configured for", In re Hutchison, 69 USPQ 138.

Response to Arguments
Applicant’s arguments with respect to claims 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant argues that Levchick and Tai each disclose a respective composition for cable, but fail to teach or suggest application to a cable end.  Examiner would disagree.  Levchick, [0002], discloses the composition used for cable insulation and jackets, and a cable does have a cable end.  Accordingly, Levchick does disclose a cable end comprising an electrically insulating layer.
 	Applicant argues that Tai teaches away from its combination with Levchick.  For example, Tai insists that metal hydroxides must not be present in too large proportions, against the teachings of Levchick.  Examiner would disagree.  The Tai reference is relied upon solely to support the position of using a plasticizer in a resin composition to help with processing the same.  The amount of metal hydroxide in the composition is already disclosed in Levchick.

 	Applicant argues that Levchick discloses surface treating of (metal hydroxide) particles, but fails to disclose the arrangement of claim 1, wherein the composition includes a coupling agent between the polymer matrix and the metal hydroxide.  Examiner would disagree.  The fact that the coupling agent (silane) is used to coat the metal hydroxide particles of Levchick and that the coated metal hydroxide particles are mixed in the polymer matrix, the coupling agent is between the polymer matrix and the metal hydroxide particles.
 	Regarding claim 10, applicant argues that since Levchick uses silane (coupling agent) as a surface treatment, one skilled in the art would not have been motivated to add silane to the composition of Levchick a particular proportion.  Examiner would disagree.  The fact that silane is used to coat the metal hydroxide particles included in the composition, the amount of silane, based on the composition, can be predetermined at the coating step before adding the coated particles in the composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847